PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kring et al.
Application No. 16/898,894
Filed: 11 Jun 2020
For: VEHICLE INTERIOR COMPONENT


:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the renewed petition under 37 C.F.R. 1.181, filed December 30, 2021, requesting the Office withdraw the holding of abandonment in the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The application was filed on June 11, 2020. The application data sheet (“ADS”) submitted with the application lists four joint inventors:  Christopher Kring, Mario J. Enriques Ortiz, Tyler J. Newkirk, and Ankit Singh. These are the joint inventors listed in the filing receipt, mailed June 19, 2020. The Office mailed a Notice of Allowance on February 5, 2021. In addition, the Office mailed a Notice Requiring Inventor’s Oath or Declaration on February 5, 2021, which informed applicant that an oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor must be submitted on or before payment of the issue fee to avoid abandonment. On March 16, 2021, applicant filed inventor’s declarations executed by Christopher Kring, Mario J. Enriquez Ortiz, Tyler J. Newkirk, and Ankit Singh and the issue fee, inter alia. A Notice of Abandonment, mailed March 22, 2021, states the application is abandoned in view of applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306). The March 22, 2021 Notice of Abandonment states an inventor’s oath or declaration for Mario J. Enriques Ortiz has not been received. 

This application became abandoned on March 17, 2021 due to applicant’s failure to timely submit an oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor on or before payment of the issue fee. See 35 U.S.C. 115(f).  Specifically, an inventor’s declaration for the second listed joint inventor, Mario J. Enriques Ortiz, was not timely filed. The issue fee was paid 

Applicant’s petition under 37 CFR 1.181, filed March 22, 2021, was dismissed on May 5, 2021. Applicant’s renewed petition under 37 CFR 1.181, filed May 28, 2021, was dismissed on November 5, 2021. The present renewed petition was filed on December 30, 2021.

Petitioner asserts on page 1 of the present renewed petition that declarations of the four correctly-named inventors of the present application were submitted timely (on March 16, 2021), no later than the date the issue fee was paid. 

The Office does not concur. 

Current 37 CFR 1.76 provides, in pertinent part:

(d) Inconsistencies between application data sheet and other documents. For inconsistencies between information that is supplied by both an application data sheet under this section and other documents: 
(1) The most recent submission will govern with respect to inconsistencies as between the information provided in an application data sheet, a designation of a correspondence address, or by the inventor's oath or declaration, except that: 
(i) The most recent application data sheet will govern with respect to foreign priority (§ 1.55 ) or domestic benefit (§ 1.78 ) claims; and 
(ii) The naming of the inventorship is governed by § 1.41 and changes to inventorship or the names of the inventors is governed by § 1.48. 

37 CFR 1.41(b) states: 

The inventorship of a nonprovisional application under 35 U.S.C. 111(a)  is the inventor or joint inventors set forth in the application data sheet in accordance with § 1.76  filed before or concurrently with the inventor’s oath or declaration. If an application data sheet is not filed before or concurrently with the inventor’s oath or declaration, the inventorship is the inventor or joint inventors set forth in the inventor’s oath or declaration, except as provided for in §§ 1.53(d)(4)  and 1.63(d). Once an application data sheet or the inventor’s oath or declaration is filed in a nonprovisional application, any correction of inventorship must be pursuant to § 1.48. If neither an application data sheet nor the inventor’s oath or declaration is filed during the pendency of a nonprovisional application, the inventorship is the inventor or joint inventors set forth in the application papers filed pursuant to § 1.53(b), unless the applicant files a paper, including the processing fee set forth in § 1.17(i), supplying the name or names of the inventor or joint inventors (emphasis added).

Effective September 16, 2012, any request to have the name of the inventor or a joint inventor in a nonprovisional application corrected or updated, including correction of a typographical or transliteration error in the spelling of an inventor’s name, must be by way of a request under 37 CFR 1.48(f). A request under 37 CFR 1.48(f)  must include (1) an application data sheet in 

The inventors of this nonprovisional application under 35 U.S.C. 111(a) are the joint inventors set forth in the June 11, 2020 ADS, pursuant to 37 CFR 1.76(d)(1)(ii) and 37 CFR 1.41(b).  The June 11, 2020 ADS lists the second inventor of this application as Mario J. Enriques Ortiz. 

On March 16, 2021, applicant filed inventor’s declarations for Christopher Kring, Mario J. Enriquez Ortiz, Tyler J. Newkirk, and Ankit Singh and paid the issue fee. However, the second named inventor was identified as Mario J. Enriques Ortiz on the June 11, 2020 ADS, and the typographical error was not corrected via a Rule 1.48(f) petition prior to payment of the issue fee. Therefore, the second named inventor remains Mario J. Enriques Ortiz. Because an inventor’s declaration for Mario J. Enriques Ortiz was not submitted on or before the date the issue fee was paid, the application was properly held abandoned as of March 17, 2021. 

MPEP 602.08(b) Inventor Signature and Name III Inventor’s Name A. Correction of Name states1: 

…Effective September 16, 2012, any request to have the name of the inventor or a joint inventor in a nonprovisional application corrected or updated, including correction of a typographical or transliteration error in the spelling of an inventor’s name, must be by way of a request under 37 CFR 1.48(f). A request under 37 CFR 1.48(f) must include (1) an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name, and (2) the processing fee set forth in 37 CFR 1.17(i). …

If the error in the inventor’s name is not detected until after the payment of the issue fee, because amendments are not permitted after the payment of the issue fee, either (A) the application must be withdrawn from issue under 37 CFR 1.313(c)(2) and a request under 37 CFR 1.48(f) to correct the inventor’s name submitted with a request for continued examination (RCE) under 37 CFR 1.114, or (B) a certificate of correction, along with a petition under 37 CFR 1.182, must be filed after the patent issues requesting correction of inventor’s name. …

Option (B) above is not possible at this point because the application is abandoned, and no patent will issue until the application is revived.  Applicant was required to submit an oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor on or before payment of the issue fee to avoid abandonment. See, Notice Requiring Inventor’s Oath or Declaration of February 5, 2021. The Office did not receive an inventor’s declaration executed by Mario J. Enriques Ortiz (the second listed inventor on the June 11, 2020 ADS) before the issue fee was paid on March 16, 2021. Therefore, the application is properly held abandoned. Withdrawal of the holding of 

An inventor’s declaration executed by Mario J. Enriquez Ortiz cannot be accepted until the inventor’s name is corrected from Mario J. Enriques Ortiz to Mario J. Enriquez Ortiz via Option (A) because amendments are not permitted after payment of the issue fee. Correction of the second listed inventor’s name is a considered to be an amendment. 
Petitioner is once again encouraged to file a petition to revive under 37 CFR 1.137(a), a petition to withdraw the application from issue under 37 CFR 1.313(c)(3), a Request for Continued Examination and required fee, and a request under 37 CFR 1.48(f) to correct the inventor’s name, which must include an ADS in compliance with 37 CFR 1.76(c)(2) and the processing fee set forth in 37 CFR 1.17(i). 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window 
Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


Registered users may file via EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 The renewed petition references MPEP 605.04(b) as being dispositive. However, MPEP 605.04(b) was last included in the MPEP 8th edition, Revision 9 in August 2012. There is no such section in later editions of the MPEP, including current MPEP 9th edition, Revision 10.2019, Last Revised June 2020.